--------------------------------------------------------------------------------

Exhibit 10.4
 
April 5, 2012
 
Richard H. Nance
51 Hollyleaf
Aliso Viejo, CA 92656
 
Dear Richard:
 
VirnetX Inc., a Delaware corporation (the “Company”), is pleased to offer you
employment with the Company on a part-time basis as its Chief Financial Officer
on the terms described below.
 
Position.  Your position with the Company would be on a part-time basis
beginning on April 5, 2012 and you will report to the Company’s Chief Executive
Officer.  By signing this letter, you confirm with the Company that you are
under no contractual or other legal obligations that would prohibit you from
performing your duties with the Company.
 
Compensation and Employee Benefits.  You will be paid a starting salary of
$60,000 per year, payable on the Company’s regular payroll dates.  As a
part-time employee of the Company, you may be eligible to participate in the
Company-sponsored benefits plans, but only if and to the extent permitted by the
terms of such plans, which will be described to you at a later date.
 
Stock Options.  Subject to the approval of the VirnetX Holding Corporation’s
Board of Directors (the “Board”), the Company will recommend to the Board that
you be granted an option to purchase 50,000 shares of VirnetX Holding
Corporation’s common stock pursuant to the VirnetX Holding Corporation 2007
Stock Plan (the “Plan”).  The exercise price will be equal to the then current
fair market value of VirnetX Holding Corporation’s common stock on your first
date of employment, assuming that your employment commences April 5, 2012.  The
term of the option shall be 10 years, subject to earlier expiration in the event
of the termination of your services to the Company.  The option will be a
nonstatutory stock option and shall be subject to the other terms and conditions
set forth in the Plan and in VirnetX Holding Corporation’s standard form of
stock option agreement.  The option shall vest as follows:
 
 
●
12,500 shares, which is 25% of the option shares, will vest on the one year
anniversary of the date of commencement of your employment;

 
 
●
The remaining shares will vest on a monthly basis following the one year
anniversary of the date of commencement of your employment (i.e., approximately
1,042 shares per month thereafter).

 
 
●
These options will vest in full upon a Change of Control (as defined in the
Plan), the details of which will be set forth in the Plan and your applicable
option agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Information and Invention Assignment Agreement.  Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s enclosed standard Confidential Information and
Invention Assignment Agreement.
 
Employment Relationship.  Employment with the Company is for no specific period
of time.  Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause.  Any contrary representations which may have been
made to you are superseded by this offer.  This is the full and complete
agreement between you and the Company on this term.  Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the Company’s Chief Executive Officer.
 
Outside Activities.  While you render services to the Company, you will not
assist any person or entity in competing with the Company, in preparing to
compete with the Company or in hiring any employees or consultants of the
Company.
 
Withholding Taxes.  All forms of compensation referred to in this letter are
subject to applicable withholding and payroll taxes.
 
Entire Agreement.  This letter supersedes and replaces any prior understandings
or agreements, whether oral, written or implied, between you and the Company
regarding the matters described in this letter.
 
If you wish to accept this offer, please sign and date both the enclosed
duplicate original of this letter and the enclosed Confidential Information and
Invention Assignment Agreement and return them to me.  As required, by law, your
employment with the Company is also contingent upon your providing legal proof
of your identity and authorization to work in the United States.  We look
forward to having you join us beginning on April 5, 2012.
 

 
Very truly yours,
     
By:
/s/ Kendall Larsen
 
Name:
Kendall Larsen
 
Title:
CEO

 
ACCEPTED AND AGREED:
 
Richard H. Nance
     
/s/ Richard H. Nance
 
Signature
     
4/5/2012
 
Date
 

 
Anticipated Start Date:  April 5, 2012
 
 
-2-

--------------------------------------------------------------------------------

 
 
Attachment A:  Confidential Information and Invention Assignment Agreement
 
 
-3-

--------------------------------------------------------------------------------